DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
-Species A: Embodiment of apparatus (1) including movement device (69) of Figures 5-7A.
-Species B: Embodiment of apparatus (1) including movement device (69) of Figures 8-11.
-Species C: Embodiment of apparatus (1) including movement device (69) of Figures 12-13D.
-Species D: Embodiment of apparatus (1) including movement device (69) of Figures 15-17.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the at least claims 1, 39 and 41 appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of:
- a movement device interposed between the frame and upper tool and the movement device being configured to move the upper tool between a first position, wherein an active surface of the upper tool is next to the film portion in the predetermined pick-up position and able to receive the film portion from the supplying station, and a second position wherein the active surface of the upper tool is aligned with and next to the lower tool to engage the film portion with at least one support and making a package, wherein the movement device is configured to move the upper tool between the first and second position along a predetermined trajectory lying, in use condition of the apparatus, along a vertical plane.
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mueller (USP 4,065,909) and Palumbo (WO 2014/060507) (both references cited in IDS). 
	Specifically regarding Mueller, Mueller discloses a movement device (motor 156 and shaft 154; see Figure 8) interposed between the frame (i.e. 122, 124) and upper tool (160) and the movement device (156, 154) being configured to move the upper tool  (160) between a first position (at magazine 134; see Figure 11), wherein an active surface of the upper tool (160) is next to the film portion (26) in the predetermined pick-up position (as shown) and able to receive the film portion (26) from the supplying station (134), and a second position wherein the active surface of the upper tool (160) is aligned with and next to the lower tool (i.e. conveyor portion 116) to engage the film portion (26) with at least one support (22) and making a package (See Figures 10-11), wherein the movement device (154, 156) is configured to move the upper tool (160) between the first and second position along a predetermined trajectory lying (see Figures 8-11), in use condition of the apparatus, along a vertical plane (As shown).
Specifically regarding Palumbo, Palumbo discloses a movement device (50; Figure 3) interposed between a frame (10) and an upper tool (510) and the movement device (50) being configured to move the upper tool (510) between a first position, wherein an active surface of the upper tool (510) is next to the film portion (60) in the predetermined pick-up position and able to receive the film portion (60) from the supplying station (See “A6” direction), and a second position wherein the active surface of the upper tool (510) is aligned with and next to the lower tool (see “A5” direction) to engage the film portion with at least one support (7) and making a package, wherein the movement device (50) is configured to move the upper tool (510) between the first and second position along a predetermined trajectory lying, in use condition of the apparatus, along a vertical plane (see Figure 3; and arrow “A4”; see vertical plane including axis “x”).
Further it must be noted that each Species A-D comprise movement devices (69) comprising significantly different structural configurations. For example, Species A includes a flat kinematic chain including a driving member 71 configured for rotating around a first rotation axis A, a first flat hinge 73a, a second flat hinge 73b, and a guiding member 73c. The movement device of Species B includes a movement device comprising a first and a second flat kinematic chain 83, 93 which are spaced from one another. Species C includes a movement device comprising an actuator 96 engaged with the frame 3 and configured for rotating a worm screw 97 which is in turn engaged with a lead screw nut 98 (see figure 13). And lastly, Species D includes a movement device comprising a bar 110 hinged to the frame 3, on which a first actuator 111 is fit which is stably fixed to the frame 3 and configured for rotating said bar 110 among other structures. Therefore, it can be readily concluded that each Species also comprises mutually exclusive and non-obvious features which would readily present a search burden. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/28/2022